TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED
                                  APRIL 28, 2015



                                     NO. 03-13-00075-CV


                               Michael W. Carpenter, Appellant

                                                v.

                                     Wesley Mau, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 3, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.